Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States as follows: Appellants contended that portions of section 2 (subd. 2, par. [b]) of the Emergency Housing Rent Control Law of 1961, section 3 (subd. 7) of the State Rent and Eviction Regulations, section Y41-3.0 (subd. e, par. 2, cl. [c]) of Local Law No. 20 of the City of New York for 1962, and section 3 (subd. d) of the City Rent, Eviction and Rehabilitation Regulations constituted a denial and deprivation of their rights under the due process clause of the Fourteenth Amendment of the Constitution of the United States. The Court of Appeals held that there was no such denial or deprivation. (See 13 N Y 2d 817.)